Taylor, J.
This is an appeal from an order of the Supreme Court at Special Term denying the motion of plaintiff Van Guilder in Action No. 1 to suppress the nse by defendant of certain evidence obtained from an alleged unauthorized clinical test of the blood of the intestate driver for the purpose of determining its alcoholic content.
Coneededly, there is no statutory authorization for the entertainment of a pretrial motion to suppress evidence in a civil action. In our view it is the better practice to leave the question of the admissibility of the result of a test challenged upon any appropriate ground, including the verity of the chain of identification of the blood sample, to a voir dire at the trial at which a plenary exploration of the viability of such evidence can be had.
The order should be affirmed.
Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.
Order affirmed, without costs.